Case 2:18-cv-00795-RGK-RAO Document 65 Filed 05/15/20 Page 1 of 2 Page ID #:327



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    DARNELL BLACK, SR.,                     Case No. CV 18-00795-RGK (RAO)
  12                      Plaintiff,
  13          v.                                ORDER ACCEPTING REPORT AND
                                                RECOMMENDATION OF UNITED
  14    WALKER,                                 STATES MAGISTRATE JUDGE
  15                      Defendant.
  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Amended First
  18   Amended Complaint (“Amended FAC”), Defendant’s Motion to Dismiss and Motion
  19   to Strike, all of the other records and files herein, and the Report and
  20   Recommendation of United States Magistrate Judge (“Report”) issued on April 23,
  21   2020. Further, the Court has made a de novo determination of those portions of the
  22   Report to which objections have been made. The Court accepts and adopts the
  23   findings, conclusions, and recommendations of the Magistrate Judge.
  24         ///
  25         ///
  26         ///
  27         ///
  28         ///
Case 2:18-cv-00795-RGK-RAO Document 65 Filed 05/15/20 Page 2 of 2 Page ID #:328



   1        IT IS ORDERED that Plaintiff’s Amended First Amended Complaint is
   2   DISMISSED with prejudice.
   3

   4   DATED: May 15, 2020
   5

   6
                                         R. GARY KLAUSNER
                                         UNITED STATES DISTRICT JUDGE
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            2
